UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
RICHARD SHEERIN,
                          Plaintiff,

         -v-
                                                                  CIVIL ACTION NO.: 18 Civ. 7952 (ALC) (SLC)
TUTOR PERINI CORPORATION, et al.,                                                  ORDER

                                  Defendants.

SARAH L. CAVE, United States Magistrate Judge.

         Pursuant to the discovery conference held today, May 27, 2021, the Court orders as follows:

         1. By June 11, 2021:

                  a. Plaintiff shall serve its expert disclosures, which shall include all information required

                      by Fed. R. Civ. 26(a)(2)(B)(i)–(vi);

                  b. Defendants may serve document subpoenas on Dr. Ezriel Kornel and Somers

                      Orthopaedic Surgery LLC;

         2. Expert depositions, if any, shall be completed by July 2, 2021;

         3. Dispositive motions shall be submitted in Accordance with Judge Carter’s individual

               practices by August 13, 2021; and

         4. The Pre-Trial Order shall be submitted in accordance with Judge Carter’s individual practices

               by August 23, 2021.

Dated:            New York, New York
                  May 27, 2021

                                                             SO ORDERED



                                                             _________________________
                                                             SARAH L. CAVE
                                                             United States Magistrate Judge
